DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.  Claims 1 – 4, 6 – 9, 11 – 12, 14 and 16 are pending.  Claims 5, 10, 13 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4, 6 – 9, 11 – 12, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 16 require a newly added limitation: “compute a feature extraction of the obtained myoelectric signals once every second”.  However, the duration of “every second” cannot be found in the specification.  In published application para. [0026], specification states “Note that the feature extraction of myoelectric signal may be computed every predetermined time (several seconds to several tens of seconds).”  There is no support for a feature extraction … once every second.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–4,6–9,11–12,14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 16 are directed to a learning method (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps in claims 1 and 16: …  obtaining the myoelectric signals of the from the sensors attached to the worker; computing a feature extraction of the obtained myoelectric signals; comparing the computed feature extraction of the myoelectric signal and predetermined learning data; determining a task a first worker is performing based on a comparison result between the computed feature extraction of the myoelectric signal of the first worker and the learning data; generating the learning data; training a machine learning algorithm with the generated learning data; generating a musculoskeletal model corresponding to each worker; generating a quasi biological signal by reproducing a task of a worker target with the musculoskeletal model, compute a feature extraction of the quasi biological signal; and generating the learning data by associating, with each of the workers, the task of the worker target and a feature extraction distribution of the quasi biological signal, and display a determination result of the task determined to be performed by the first worker, wherein the myoelectric signals wirelessly obtained from the sensors attached to the worker and the display of the determination result on the display are essentially performed in real time as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, a factory manager may mentally compute a feature extraction; determine a work of the worker; generate the learning data; generates a quasi biological signal; computes a feature extraction of the quasi biological signal, and generates the learning data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions" are abstract ideas. 84 Fed. Reg. 50, 52.  Claims 1 and 38 recites that assessment efficiency of a worker and generate some learning data. Thus, human activity in the areas of workplace training based on the assessments and evaluations (social activities, teaching, and following rules or instructions) (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claim 1 recites the additional elements of: a sensor, a main body unit, a plurality of electrodes and a learning device (claim 16).  The limitations of the sensor configured to record configured to generate musculoskeletal model consist of steps of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method. 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 16 recite the additional elements of: a plurality of myoelectric sensor, a plurality of electrodes, a wireless communication unit, a processor, and a learning device set forth above for Step 2A, Prong 2.  There is no indication in the Specification that Applicant have achieved an advancement or improvement in sensor technology.  Essentially, all Applicant has done here is use motion sensor to capture data, use computer processing technology to compare the sensor data with learning data.  This is quintessentially "collecting information, analyzing it, and displaying certain results of the collection and analysis." Electric Power Group, 830 F.3d at 1353. Applicant’s method recites an "abstract idea" for which computers 2 Memorandum from the U.S. Patent & Trademark Office, Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) (Apr. 19, 2018) are invoked merely as a tool. Enfish, 822 F.3d at 1335-36.  In short, claims 1 and 16 directed to an abstract idea that is implemented on a computer in a manner that merely states the abstract idea while adding the words "apply it." See Alice, 573 U.S. at 223. This is not sufficient for patent eligibility. 	
Dependent claims  2–4,6–9,11–12 and 14 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–4,6–9,11–12,14 and 16are rejected under 35 U.S.C. 103 as being unpatentable over Goodall et al. (US 2017/0156662 A1) in view of Elhawary et al. (US 2017/0245806 A1) and Bounyong et al. (US 2016/0157743 A1).
Re claims 1 and 16:
1. Goodall teaches 

A work determination system (Goodall, Abstract, “the system 1000 includes an electronic interface 3804 to operably couple to electronics of an external device ( e.g., external object 3800, external device 3406, etc.), including but not limited to … external simulator (e.g., simulated, practice, or real control panel such as a flight panel; exercise equipment; simulator for skiing, simulator for surgery, etc., motion capture device)”; [0257], “who desires enhanced sensation (e.g., surgeon, explosives technician, laboratory technician, musician, etc.), such as to provide training of a skill”; surgeon, technician, musician and athlete are workers) comprising:
	a plurality of myoelectric sensors attached to each of a plurality of workers (Goodall, [0141], “The physiological sensor 1012 is configured to detect a physiological parameter of the subject on which the system 1000 is positioned …  the physiological sensor 1012 includes an electromyograph (EMG) (FIG. 13 shows electromyograph 1408), such as sensor electrodes configured to monitor the electrophysiological activity of muscle tissue proximate to the body portion on which the system 1000 is positioned”), each sensor including a plurality of electrodes each configured to detect myoelectric signals of the respective workers (Goodall, fig. 6), and a wireless communication unit (Goodall, [0087]); 
	a display (Goodall, [0126], “display device”); and 
	a processor coupled to the display and coupled to a memory, the memory storing instructions that when executed by the processor (Goodall, [0091], “processor”), configure the processor to:
	wirelessly obtain the myoelectric signals from the sensors attached to the worker (Goodall, fig. 13, 1408; [0179]; Abstract, “simulator for surgery, etc.)”; [0257], “(e.g., surgeon, explosives technician, laboratory technician, musician, etc.), such as to provide training of a skill”; [0142], “The processor 1006 is configured to receive one or more sense signals … the processor 1006 can be located remotely from the substrate 1002 and can send and receive signals via associated wireless communication methods”), the myoelectric signals are a weak electrical signal of a nerve of the worker (Goodall, [0191], “the microneurograph 3306 (e.g., for electrical activity measurements in nerve fibers), a microneurograph”);
	compute a feature extraction of the obtained myoelectric signals (Goodall, [0106], “Data acquisition and processing device 510 may output data, control signals, and/or estimations or calculations regarding orientation, acceleration, movement, angular motion, rotation, angular velocity, angular acceleration, and/ or position to additional computing devices”; [0139], “motion sensor 1010 can include a proximity sensor configured to detect one or more of a presence, a position, an angle, and a movement of another body portion proximate the wrist, such as a hand, a palm, an arm, a finger, a shoulder, and so forth”; [0188], “The period of time over which the movement is measured can include, but is not limited to, seconds (e.g., 10 seconds, 30 seconds), a minute, 20 minutes, 30 minutes, an hour, a portion of a day during which a subject is awake and active”);
	compare the computed feature extractions of the myoelectric signal and predetermined learning data (Goodall, [0143], “the processor 1006 can compare the one or more sense signals generated by the sensor assembly 1004 to reference data indicative of a strain injury stored in a resident or remote memory device”; [0229], “a muscle activity of the individual can be compared against a target activity associated with the motion regimen”; [0232], “comparison between at least one of the pain state of the individual subject, the movement of the body portion, or the at least one physiological parameter to one or more threshold target values”; the sense signal can be compared to reference data and/or target values associated with a motion regimen);
	determine a task of a first worker is performing based on a comparison result between the computed feature extraction of the myoelectric signal of the first worker and the learning data (Goodall, [0143], “the processor 1006 can compare the one or more sense signals generated by the sensor assembly 1004 to reference data indicative of a strain injury stored in a resident or remote memory device”; [0229], “a muscle activity of the individual can be compared against a target activity associated with the motion regimen”; [0232], “comparison between at least one of the pain state of the individual subject, the movement of the body portion, or the at least one physiological parameter to one or more threshold target values”; the sense signal can be compared to reference data and/or target values associated with a motion regimen),
	generate the learning data (Goodall, [0229], “compliance or non-compliance with the motion regimen … personal history of the individual, such as whether the individual has experienced a joint disorder, cardiovascular condition, other health condition, or the like; can depend on a feedback from the monitored movement/physiological parameter(s) … (e.g., height, weight, body mass index, caloric needs or preferences, general health or fitness levels, etc.)”; learning data is individual movement / physiological parameters; and individual characteristic), 
	generate a musculoskeletal model corresponding to each worker (Goodall, [0114], “a human model may be used in conjunction with one or more epidermal electronics devices 100 and data acquisition and processing device 510. A human model may be a computer model of human movement and provide a way of checking measured movements against a model of all possible movements. A human model may include a human connectivity model, a musculoskeletal model, or other model of movement”), 
	obtain muscle activity data which is muscle movement data output from the movement of the musculoskeletal model (Goodall, [0114], “a human model may be used in conjunction with one or more epidermal electronics devices 100 and data acquisition and processing device 510. A human model may be a computer model of human movement and provide a way of checking measured movements against a model of all possible movements. A human model may include a human connectivity model, a musculoskeletal model, or other model of movement”),
	generate a quasi biological signal based on the obtained muscle activity of the musculoskeletal model by reproducing a task of a worker target with the musculoskeletal model, compute a feature extraction of the quasi biological signal (Goodall, [0114], “A human model may include a human connectivity model, a musculoskeletal model, or other model of movement.”; [0138], “the body portion includes one or more of a finger, a hand, a wrist, a toe, a foot, an ankle, an arm, an elbow, a leg, a knee, a shoulder, a hip, a spinal portion ( e.g., a region proximate to one or more of a cervical spine, a thoracic spine, a lumbar spine, a sacral spine, and a coccygeal spine), a rib portion ( e.g., a region proximate to a rib, such as where the rib attaches the spine), a torso, a neck, and a head region ( e.g., face, scalp).”; [0139], “The sensor assembly 1004 is configured to generate one or more sense signals based on detection of a movement of a body portion by the motion sensor 1010 and a physiological parameter of the body portion by the physiological sensor 1012.”; [0260], “a goal threshold (e.g., identification of the one or more motion thresholds”; [0229], “the target values (e.g., muscle activity, pain state, motion thresholds, etc.)”; [0258]), 
	generate the learning data by associating, with each of the workers, the task of the worker target and a feature extraction distribution of the quasi biological signal (Goodall, [0260], “the one or more motion thresholds are programmable (e.g., via the user interface 3600), where a user can identify the one or more motion thresholds before, during, or after execution of the motion regimen”; [0229], “providing instructions to the individual subject or external device regarding compliance or non-compliance with the motion regimen (e.g., with target thresholds thereof), providing recommendations to the individual subject or external device regarding the motion regimen or the individual's performance thereof … the target values (e.g., muscle activity, pain state, motion thresholds, etc.)”; [0247]; [0248]; [0258], “the motion regimen can be user-specific, such as by being tailored to the individual characteristics of each individual subject”), and
	display a determination result of the task determined to be performed by the first worker, wherein the myoelectric signals wirelessly obtained from the sensors attached to the worker and the display of the determination result on the display are essentially performed in real time (Goodall, fig. 22, “REPORTING THE DETERMINATION OF THE RISK OF INDUCING THE REPETITIVE STRAIN INJURY TO REDUCE THE RISK”; [0126], “a device may display the data and/or a graphical representation of the data”; [0128]; [0248], “the processor 1006 generates a stop instruction (e.g., provided via visual, audio, and/or tactile display) responsive to comparison of at least one of the movement of the body portion or the at least one physiological parameter of the body portion to one or more target values associated with the motion regimen”; [0149], “assignments, such as to make substantially instantaneous or real-time determinations of personnel assignments to minimize the risk of repetitive stress injuries on an individual basis, an organizational basis, and so forth.”).

Bounyong et al. (US 2016/0157743 A1) teaches an invention relates to a muscular fatigue determination apparatus, a method for determining muscular fatigue, and a recording medium that generate muscular fatigue information regarding a user (Bounyong, Abstract).  Bounyong further teaches obtain the myoelectric signals from the sensors attached to the worker, the myoelectric signals are a weak electrical signal of a nerve of the worker; compute a feature extraction of the obtained myoelectric signals once every second (Bounyong, [0146], “myoelectric potential differences are sampled from a 1st second to a 600th second at time intervals of 1 second”; [0167], “that myoelectric potential differences are sampled for 30 seconds at time intervals of 1 second”; [0168]; figs. 3A – 3C, “Myoselectric Potential [uV]”).   Therefore, in view of Bounyong, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Goodall, by sampling myoelectric signals once every second as taught by Bounyong, since it was known in the art to sample myoelectric signal at any time interval based on the type application for the myoelectric signal. 

Goodall does not explicitly disclose train a machine learning algorithm with the generated learning data.
Elhawary et al. (US 2017 /0245806 A1) teaches methods and systems for monitoring workplace safety and evaluating risks is provided, the method comprising receiving signals from at least one wearable device (Elhawary, Abstract).   Elhawary further teaches train a machine learning algorithm with the generated learning data (Elhawary, [0057], “system implementing such a sensor may be trained using a machine learning predictive model trained by collecting data from sensors attached to a user's spine and comparing that data to data collected at the user's hip”; [0091] – [0098]; i.e., [0091], “Several required variables may be detected or confirmed by way of machine learning algorithms. Similarly, the accuracy of lift detection may be improved by way of machine learning algorithms. Such algorithms may further be utilized to confirm the identification of the activity detected”).  Therefore, in view of Elhawary, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system/method described in Goodall, by providing the machine learning algorithm, Elhawary suggests that the accuracy of lift detection may be improved by way of machine learning algorithms. Such algorithms may further be utilized to confirm the identification of the activity detected, both in terms of improving the detection of true positives and eliminating false positives. More broadly, such algorithms may improve the precision and recall of lift detection and variable evaluation (Elhawary, [0091]). 

Goodall teaches systems and methods for monitoring an individual subject and facilitating a motion regimen of the individual subject capable of providing motion regimen for a worker such as a surgeon, explosives technician, laboratory technician and musician.  Goodall does not explicitly determine a task of a first worker. 

Elhawary teaches determine a task [of] a first worker is performing based on a comparison result between the computed feature extraction of the myoelectric signal of the first worker and the learning data (Elhawary, Abstract, “monitoring workplace safety and evaluating risks”; [0081], “a signature may be used to detect sequences associated with lifting tasks, such as box grabbing, carrying, and dropping. In other embodiments, the data is checked after the excerpts have been processed to confirm that a lifting activity has indeed occurred”; [0114], “this may be compared (500) to the same metric for a known weight such that the weight of an object may be inferred by comparing the angular velocity of a specified lift by a worker to an angular velocity associated with a lift for a known weight by the same worker”; [0160], “signal segment corresponding to one of several expected physical activities and compares (5040) that identified signal segment to expected signal segments for each of the expected physical activities”).  Therefore, in view of Elhawary, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method described in Goodall, by providing the task of a worker as taught by Elhawary, in order to improve work efficiency (Elhawary, [0136]), increase productivity (Elhawary, [0186]) and reduce of risk of injury (Elhawary, [0177]).

16. Goodall teaches a work determination method of a work determination system including a plurality of myoelectric sensors attached to each of a plurality of workers, each sensor including a plurality of electrodes each configured to detect myoelectric signals of the respective workers, a display, and a wireless communication unit, the method comprising: 
	wirelessly obtaining the myoelectric signals from the sensors attached to the worker, the myoelectric signals are a weak electrical signal of a nerve of the worker;
	computing a feature extraction of the obtained myoelectric signals once every
second;
	comparing the computed feature extractions of the myoelectric signal and predetermined learning data;
	determining a task of a first worker is performing based on a comparison result between the computed feature extraction of the myoelectric signal of the first worker and the learning data;
	generating the learning data; 
	training a machine learning algorithm with the generated learning data; 
	generating a musculoskeletal model corresponding to each worker; 
	generating a quasi biological signal by reproducing a task of a worker target with the musculoskeletal model, compute a feature extraction of the quasi biological signal; 
	generating the learning data by associating, with each of the workers, the task of the worker target and a feature extraction distribution of the quasi biological signal; and
	displaying a determination result of the task determined to be performed by the first worker, 
	wherein the myoelectric signals wirelessly obtained from the sensors attached to the worker and the display of the determination result on the display are essentially performed in real time (See claim 1 citations and motivations above).

Re claims 2 - 3:
2. The work determination system according to claim 1, wherein the processor is configured to: 
generate the musculoskeletal model based on work information representing the task of the worker target and body information about each worker (Goodall, [0114], “a human model may be used in conjunction with one or more epidermal electronics devices 100 and data acquisition and processing device 510. A human model may be a computer model of human movement and provide a way of checking measured movements against a model of all possible movements. A human model may include a human connectivity model, a musculoskeletal model, or other model of movement”); 
generate musculoskeletal model output data by reproducing the work corresponding to the work information with the generated musculoskeletal model (Goodall, [0260], “a goal threshold (e.g., identification of the one or more motion thresholds”; [0229], “the target values (e.g., muscle activity, pain state, motion thresholds, etc.)”; [0258]);
generate the quasi biological signal using the generated musculoskeletal model output data, compute a feature extraction of the quasi biological signal, generate the learning data by associating, with each of the workers, the work of the determination target and the feature extraction distribution of the quasi biological signal (Goodall, [0260], “the one or more motion thresholds are programmable (e.g., via the user interface 3600), where a user can identify the one or more motion thresholds before, during, or after execution of the motion regimen, such as to provide a goal threshold (e.g., identification of the one or more motion thresholds before execution of the motion regimen), to alter a goal threshold (e.g., identification of the one or more motion thresholds before execution of the motion regimen, such as to make the motion regimen more difficult, easier, etc.), or to plan for a future motion regimen (e.g., identification of the one or more motion thresholds after execution of the motion regimen”; [0229], “providing instructions to the individual subject or external device regarding compliance or non-compliance with the motion regimen (e.g., with target thresholds thereof), providing recommendations to the individual subject or external device regarding the motion regimen or the individual's performance thereof … the target values (e.g., muscle activity, pain state, motion thresholds, etc.) can depend on a personal history of the individual, such as whether the individual has experienced a joint disorder, cardiovascular condition, other health condition, or the like; can depend on a feedback from the monitored movement/physiological parameter(s) (e.g., whereby detected movements or physiological parameters can result in the target value being adjusted to compensate for the detected values); or can depend on generalized health or fitness considerations (e.g., height, weight, body mass index, caloric needs or preferences, general health or fitness levels, etc.)”; [0247]; [0248]; [0258], “the motion regimen can be user-specific, such as by being tailored to the individual characteristics of each individual subject”).

3. The work determination system according to claim 2, wherein the processor is configured to generate the quasi biological signal by performing predetermined computation by extracting a component corresponding to an attachment position of the sensor of the musculoskeletal model output data generated (Goodall, [0063]).

Re claims 4 – 9, 11 – 12:
4. The work determination system according to claim 2, wherein the processor is configured to extract a component corresponding to an attachment position of the sensor from the generated musculoskeletal model output data and applies weighted addition of predetermined weighted coefficients, thus generating the quasi biological signal (Goodall, [0229], “The target values of the motion regimen can be individual-specific or generalized thresholds. For example, the target values (e.g., muscle activity, pain state, motion thresholds, etc.) can depend on a personal history of the individual, such as whether the individual has experienced a joint disorder, cardiovascular condition, other health condition, or the like; can depend on a feedback from the monitored movement/physiological parameter(s) (e.g., whereby detected movements or physiological parameters can result in the target value being adjusted to compensate for the detected values); or can depend on generalized health or fitness considerations ( e.g., height, weight, body mass index, caloric needs or preferences, general health or fitness levels, etc.)”).

6. The work determination system according to claim 2, wherein the body information includes at least one of height, weight, sex, muscle quantity, fat percentage, and skeleton information (Goodall, [0229]).

7. The work determination system according to claim 2, wherein the processor is configured to generate a musculoskeletal model as the musculoskeletal model based on the work information obtained through motion capture performed on any person executing the work of the worker target and the body information of each worker (Goodall, [0229]).

8. The work determination system according to claim 2, wherein the processor is configured to correct the predetermined learning data based on a comparison result between the biological signal of the worker (Goodall, [0260], “alter a goal threshold”; [0229], “the target values (e.g., muscle activity, pain state, motion thresholds, etc.) … can depend on a feedback from the monitored movement/physiological parameter(s) …. result in the target value being adjusted to compensate for the detected values)”; [0258], “the motion regimen can be user-specific, such as by being tailored to the individual characteristics of each individual subject”; the target value and reference data can be adjusted based on the feedback of the regimen) detected by the sensor attached to the worker during the work and the quasi biological signal which has been generated in advance (Goodall, [0063]).

9. The work determination system according to claim 2, wherein the processor is configured to provide a predetermined variation range in the input work information, and generate musculoskeletal model output data by reproducing a work corresponding to the work information, for which the variation range is provided, with the generated musculoskeletal model (Goodall, [0248], “a determination regarding whether the individual subject is moving correctly ( e.g., within the threshold or target values of the motion regimen) or incorrectly (e.g., outside of the threshold or target values of the motion regimen) … a threshold range”; [0249], “within range of target values of motion regimen, outside range of target values of motion regimen, etc.”).

11. The work determination system according to claim 2, wherein the processor is configured to: generate human body load data by reproducing a task corresponding to the work information with the generated musculoskeletal model, and determine whether the determined work is safe based on the human body load data (Goodall, [0166], “providing a warning of a risk of a biomechanically detrimental positioning of the body portion”; [0147], “the processor 1006 determines that the body portion is at a relatively high risk for incurring a strain injury”; Elhawary, Abstract, “monitoring workplace safety and evaluating risks”).

12. The work determination system according to claim 11, 
	wherein the processor is configured to display a determination result of the task performed by the first worker and safety information indicating whether the task is safe (Goodall, [0166], “providing a warning of a risk of a biomechanically detrimental positioning of the body portion”; [0147], “the processor 1006 determines that the body portion is at a relatively high risk for incurring a strain injury”; Elhawary, Abstract, “monitoring workplace safety and evaluating risks”).

Re claim 14:
14. The work determination system according to claim 1, wherein each of the sensors detect at least one of acceleration, and angular velocity (Goodall, fig. 13, 1400, “accelerometer”; [0075], “measure an angular velocity”; [0111]), wherein the processor is configured to: compute at least one feature extraction of the acceleration and the angular velocity detected, and wherein the task of the first worker is determined based on the feature extraction of the myoelectric signals of the first worker and the acceleration and the angular velocity computed and the comparison result with the predetermined learning data (Goodall, [0229], “a movement of the body portion (e.g., angle of movement, speed of movement, velocity of motion, acceleration of movement, etc., or combinations thereof) can be compared against a target movement associated with the motion regime”).

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
Applicant argues
claim 1 sets forth "wirelessly obtain the myoelectric signals from the sensors attached to the worker." The human mind cannot practically wirelessly obtain signals from sensors. Claim 1 also sets forth "the myoelectric signals are a weak electrical signal of a nerve of the worker." The human mind also cannot obtain (e.g., detect) weak electrical signals of nerves of a worker … feature extractions are computed once per second there is far too much data for the human mind to practically compare each one to the learning data. That is, the human mind cannot practically perform these limitations.
The presently claimed invention is a technical solution rooted in computer technology and is not merely directed to or fairly described as human activity such as socializing, assessing, evaluating, teaching or following rules as suggested by the Office. Further, claim 1 does not relate to the following concepts: • fundamental economic principles or practices (including hedging, insurance, mitigating risk); • commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and • managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). MPEP Section 2106. Especially the claims do not relate to or are directed to "managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions)."
The Office respectfully submits that although these steps are claimed as being done by a computer (by some software modules), the activities themselves are all capable of being performed by a human without a computer, and fall into the abstract idea of mental processes. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").  Therefore, the Office determines that claims 1 and 16 recite the abstract idea of mental processes, which is a judicial exception to patent-eligible subject matter.   The Office considers claims 1 and 16 as a whole giving it the broadest reasonable interpretation as one of ordinary skill in the art would have interpreted it in light of the Specification at the time of filing. There is nothing in the claim and/or specification indicated that extraction feature includes certain amount of complexity to make it impractically performed in the human mind, or by using pen and paper.  There is nothing in the claims that require any kind of complexity (for example, number of extracted features, complexity of the machine learning algorithm, number of workers).   An algorithm or the implement of software module is not inherently complex, nor require certain precision, nor require any type of processing speed and efficiency.  
Claims 1 and 16 merely provide a use for existing technology, i.e. wirelessly obtain the myoelectric signals.  The sensors and wireless communication unit are recited to perform extra-solution activities (e.g., acquire movement information related to a worker) and the wireless communication unit (basic computer I/O).   Such devices are merely claimed as being used as tools to "perform an abstract idea, add insignificant extra-solution activity to the judicial exception (e.g., data gathering), and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use."   Accordingly, claims 1 and 16 do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. that of call handling technology. Thus, when claim 1 is considered in its entirety, its character as a whole, it is directed to excluded subject matter.

Applicant argues:
However, Goodall et al. do not disclose "obtain muscle activity data which is muscle movement data output from the movement of the musculoskeletal model, [and] generate a quasi biological signal based on the obtained muscle activity of the musculoskeletal model by reproducing a task of a worker target with the musculoskeletal model, compute a feature extraction of the quasi biological signal," as set forth in claim 1.
The Office respectfully disagrees.  Goodall teaches a sensor assembly 1004 includes a motion sensor 1010 and a physiological sensor 1012. The sensor assembly 1004 is configured to generate one or more sense signals based on detection of a movement of a body portion by the motion sensor 1010 and a physiological parameter of the body portion by the physiological sensor 1012 (Goodall, [0139]).   The sensor assembly generates biological signal based on the muscle activity (Goodall, [0138], “the body portion includes one or more of a finger, a hand, a wrist, a toe, a foot, an ankle, an arm, an elbow, a leg, a knee, a shoulder … ”).   The biological signal compares with one or more motion (skeletal model) targets and motion thresholds ([0260]; [0229]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715